                  Case 3:18-cv-01020-EWD         Document 47        11/06/19 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

STACEY WILLIAMS                                                   CIVIL ACTION NO.

VERSUS                                                            18-1020-EWD

MAGNOLIA CAFÉ, ET AL

                                         NOTICE AND ORDER

           In light of the issues raised in the letter dated October 31, 2019 from pro se Plaintiff Stacey

Williams1 and the letter dated September 19, 2019 from Toriano Rucker:2

           IT IS HEREBY ORDERED that an in-person status conference is set for November 21,

2019 at 11:00 a.m. in Courtroom 5 before the undersigned to discuss the issues raised in the

correspondence referenced above.

           IT IS FURTHER ORDERED that the Clerk of Court shall send notice of this Notice and

Order to Plaintiff Stacey Williams at her address listed on PACER by certified mail, return receipt

requested.

           Signed in Baton Rouge, Louisiana, November 6, 2019.



                                                  S
                                                  ERIN WILDER-DOOMES
                                                  UNITED STATES MAGISTRATE JUDGE




1
    R. Doc. 46.
2
    R. Doc. 45.


Certified Mail - Return Receipt Requested
7018 0360 0001 1615 8791
